Citation Nr: 0806545	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently evaluated as 10 percent 
disabling. 

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for eye disability.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1961 to 
January 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004, September 2005 and May 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  On a substantive appeal that was 
received in January 2005, the veteran indicated by checking 
the appropriate box requesting a Board hearing.  However, by 
letter received in October 2007, the veteran marked the 
appropriate box to indicate that he wanted to cancel his 
hearing request so that his claims file could be sent to the 
Board immediately.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected GERD is manifested by 
epigastric distress with regurgitation, but without dysphagia 
and pyrosis.  

2.  Osteoarthritis of the lumbar spine is causally related to 
service.

3.  Preexisting eye disability was not noted at the time of 
the veteran's entry into service.

4.  The evidence clearly and unmistakably demonstrates that 
the veteran's eye disability preexisted service.  

5.  The evidence clearly and unmistakably shows that there 
was no increase in the underlying severity of the veteran's 
preexisting eye disability during his period of active duty 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.7, 4.114 and Code 7346 (2007).

2.  Osteoarthritis of the lumbar spine was incurred in 
service.   38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The presumption of soundness as to eye disability has 
been rebutted.  38 U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-
03 (July 16, 2003).

4.  Eye disability was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2006 and March 2006 that 
fully addressed all four notice elements and was sent prior 
to the May 2006 rating decision.  The letters informed the 
appellant of what evidence was required to substantiate the 
increased rating claim for GERD and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession.  With regard to the recent Vazquez judicial 
holding, there has clearly been no compliant notice since the 
Court just rendered the decision in January 2008.  However, 
review of the record leads the Board to conclude that the 
veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vasquez.  The March 2006 
letter to the veteran advised him that in determining the 
rating, VA would look to the nature and symptoms of his 
disability, the severity and duration, and the impact on 
employment.  Moreover, the veteran was given a list of 
examples of the types of evidence which would be pertinent to 
his claim and advised to give such evidence to VA or tell VA 
about it.  The Board also believes it significant that the 
veteran has been represented by a national service 
organization which is well-versed in laws and regulations 
pertaining to veteran's claim.  The Board believes the 
veteran, through Disabled American Veterans, can be viewed as 
having actual knowledge of the substance of the information 
discussed in Vasquez.  As such, there has been no resulting 
prejudice to the veteran.   

Regarding service connection claims for low back disability 
and eye disability, the RO provided the appellant pre-
adjudication notice by letters dated in January 2006 and 
March 2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining private and VA medical records, and afforded the 
veteran physical examinations for GERD (August 2005 and 
February 2006), back (May 2007), and eyes (May 2007).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  By letter 
received in October 2007, the veteran marked the appropriate 
box to indicate that he had no additional evidence to submit 
or for the VA to obtain.  

With regard to the issues being decided on the merits in this 
decision, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Increased Ratings

In reviewing the claims file, the Board finds that the appeal 
on the GERD issue arises from a September 2005 rating 
decision which granted service connection and assigned a 10 
percent rating.  Notice of this determination was sent in 
October 2005, and a written communication from the veteran 
received in September 2006 constituted a timely notice of 
disagreement as to the assigned rating. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.      

The veteran's service-connected GERD has been rated by the RO 
under the provisions of Diagnostic Code 7346 for hernia 
hiatal.  Under this regulatory provision, a rating of 10 
percent rating is warranted for hernia hiatal with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A rating of 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  And a maximum rating of 60 percent is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

May 2004 and July 2005 VA medical records show that the 
veteran's GERD was well controlled by Omeprazole and that he 
was to continue taking it.

The veteran was afforded a VA examination in August 2005.  
The veteran reported that at the time he was being treated 
for Omeprazole and took Mylanta.  He denied vomiting, 
hematemesis or melena, and stated that there was no history 
of circulatory disturbance after meals.  He stated that he 
had mild daily episodes of epigastric discomfort and nausea, 
but the symptoms were markedly improved since taking 
Omeprazole.  He denied a history of gastrointestinal blood 
loss leading to anemia, and denied a history of malabsorption 
or inability to maintain his body weight, secondary to his 
gastrointestinal symptoms.  The veteran was diagnosed with 
dyspepsia, currently diagnosed as GERD.  The examiner 
concluded that it was related to service.   

In September 2005 the veteran was seen for complaints of 
nausea and dyspepsia.  He stated that six weeks prior, he 
became quite nauseated, but with no vomiting.  He stated when 
he called the telephone care program in August 2005, it was 
recommended that he increase his Omeprazole intake.  The 
veteran stated that even though it helped somewhat, the 
veteran also took Mylanta.  He further stated that his 
appetite was good and that eating seemed to help settle his 
stomach.  

A September 2005 Endoscopy Procedure Report shows that the 
impression was normal esophagus; mild gastritis in the total 
stomach; two small nodules in the proximal antrum, status 
post biopsies; no additional findings were noted upon 
retroflexion; and white duodenum.   

A January 2006 VA medical record shows that the veteran was 
seen for a follow-up appointment for his medical problems.  
The assessment was that he would continue with Omeprazole.  

In a February 2006 VA examination, the veteran complained of 
nausea three to four times per week with no vomiting.  He 
further reported rarely having regurgitation.  It was noted 
that there was no dysphagia and epigastric discomfort 
improved.  He reported that there were no precipitating 
factors that triggered his GERD symptoms and there had been 
no history of anemia.  Upon physical examination, it was 
noted that the veteran showed no evidence of any nutritional 
deficits.  The impression was that there was GERD with recent 
endoscopy showing mild gastritis.  It was further noted that 
the veteran's Omeprazole was increased and also was treated 
for helicobacter pylori (H. pylori) with antibiotics with 
some improvement of his symptoms.   

When the veteran was seen again in June 2006 for a follow-up 
appointment for his medical problems, it was noted that he 
was taking Omeprazole with good effect and that he would 
again continue with Omeprazole.  In October 2006, it was 
noted that Omeprazole remained effective and the assessment 
was that he would continue with Omeprazole.

Overall, an increased rating in excess of 10 percent is not 
warranted.  Although the veteran had recurrent epigastiric 
distress, there were no complaints of dysphagia and pyrosis 
that would warrant a 30 percent disability rating.  And while 
the veteran did report regurgitation at a February 2006 VA 
examination, the veteran reported that he rarely had 
regurgitation and records show that he consistently denied 
vomiting.  

Additionally, a rating of 60 percent is not warranted.  
Again, the veteran has denied vomiting.  As for material 
weight loss, the Board acknowledges that VA treatment records 
show that the veteran weighed in at 247.4 pounds in October 
2005 and later weighed 145 pounds at the February 2006 VA 
examination; and the Board acknowledges a notation of 
"anorexia" on an August 2006 VA medical record.  And, 
although the veteran did complain of pain, as noted in the 
above, the veteran denied having hematemesis or melena at an 
August 2005 VA examination, and a review of the records show 
that there was no diagnosis of hematemesis or melena.        

The Board notes that the veteran had epigastric distress and 
regurgitation--two of the symptoms listed for the 30 percent 
evaluation with less severity.  The Board also notes that 
staged ratings are not for application since the veteran's 
GERD is adequately contemplated by the existing 10 percent 
rating during the entire time period in question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In a May 2007 VA examination for his 
back, the veteran reported that he was currently working and 
owned his own wholesale retail car dealership.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The  Board notes that the veteran may always advance an 
increased rating claim if the severity of his disability 
should increase in the future.  


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Low Back Osteoarthritis

The veteran is claiming entitlement to service connection for 
low back disability.  Service medical records show that the 
sought treatment for his back in July 1962 after an 
automobile accident.  An x-ray examination of the lumbosacral 
area, however, showed that the veteran's lumbosacral are was 
essentially negative.  An August 1962 physical therapy clinic 
shows diathermy treatment.  The veteran was later seen in 
October 1962 for injuring his back lifting.  However, a 
November 1962 separation examination shows that the veteran's 
back was clinically evaluated as normal.  And in his 
contemporaneous medical history, the veteran did not indicate 
that he had any back disability.  

July 1988,  May 1997 and February 2002 private treatment 
records from James L. Hutchinson, M.D. show that the veteran 
was treated for back pain.  September 2001 treatment records 
show that the veteran was treated for lower back pain after 
being rear ended at a stop light.  The impression from 
September 2001 x-rays was: no evidence of fracture; 
degenerative changes of facets in the lower lumbar spine and 
mild degenerative disk disease at L3-4.  

VA medical records show that the veteran was later seen in 
April 2003 in which the veteran was seen for low back pain 
and reported his 2001 accident.  A September 2003 VA 
treatment record shows an assessment of chronic low back pain 
due to degenerative disc disease.  In October 2005, the 
assessment was right lower lumbar musculoskeletal pain.  The 
impression from an October 2005 x-ray was spondylosis and 
degenerative disc disease as described worst at L5/S1.  X-
rays taken in November 2005 confirmed degenerative changes in 
the veteran's lower back.  When the veteran was seen in 
January 2006 and October 2006 for a routine follow-up 
appointment, the assessment was low back pain due to 
spondylosis and degenerative disc disease.  Later, in June 
2006, the assessment was chronic low back pain due to deep 
vein thrombosis.   

The veteran was afforded a VA examination in May 2007.  The 
diagnosis was degenerative arthritis of the lumber spine, 
with likely lumbar stenosis.  The VA examiner noted that the 
veteran had a history of multiple automobile accidents: 1962, 
1979, and 2001.  He further noted that the medical records 
indicate that the post service automobile accidents were the 
main factors contributing to the veteran's current low back 
disability.  However, the VA examiner noted that the veteran 
has a degenerative condition of the lumbar spine, and that it 
is as least as likely as not that his initial automobile 
accident in service contributed to the development of his 
current osteoarthritis.  

The Board finds that the May 2007 VA medical opinion is in 
favor of a conclusion that the veteran has osteoarthritis of 
the lumbar spine that was incurred in service.  Thus, service 
connection for osteoarthritis of the lumbar spine is 
warranted.

II.  Eye Disability

The veteran is also claiming entitlement to service 
connection for eye disability.  

For the purpose of this specific claim, the Board notes that 
the presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the "preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in February 1961.  
Here, the veteran's January 1961 entrance examination shows 
that the veteran's eyes were clinically evaluated as normal, 
his distant vision was 20/20, he had no heterophoria, and 
passed his color vision test.  In addition, in a February 
1961 report of medical history, the veteran checked the 
appropriate box to deny eye trouble.  The Board notes that 
because there was no notation of eye disability at the time 
the veteran entered service, the veteran is entitled to the 
presumption of soundness.  

Service medical records show that the veteran was seen in 
service for vision, conjunctivitis, and watery eyes.  The 
first reference in service to the veteran's eyes is a March 
1962 service medical record showing that the veteran stated 
that he was hit in the left eye with a bat prior to entering 
service and further stated when he read or watched 
television, his eyes watered profusely.  The veteran was seen 
later that month and his chief complaint was that after 
reading any length of time, his vision became blurry and 
watery.  Glasses were subsequently ordered for the veteran.    

The veteran was seen on three occasions in June 1962 for his 
eyes.  In the first occasion, the veteran complained of 
soreness and swelling of the left eyelid that had bothered 
him for about 2 days.  The veteran was diagnosed with 
conjunctivitis.  In the second occasion, it was noted that 
although there was evidence of improvement, the veteran still 
had slight swelling of the lid.  Examination revealed some 
blisters healing on the lower eye lid.  In the third 
occasion, the veteran complained that his eyes watered off 
and on, and he was referred to the eye clinic to recheck his 
glasses.  

The veteran was later seen in July 1962 in which the veteran 
expressed a desire to change his job due to excessive tearing 
which the veteran reported occurred during his duties; and 
the doctor noted that the veteran had epiphora.  The veteran 
further reported that the tearing had been present for about 
2 years (which the Board notes dates the onset prior to 
service) and lasted about 5 minutes.  Upon examination of the 
eye, it was noted that there were no abnormal inferior puncta 
and soreness of nose.  It was also noted that there was no 
tearing at the office with a notation "cannot induce any 
epiphora."  A notation was made to discuss with another 
doctor.     

No other mention was made regarding the veteran's eyes until 
a November 1962 separation examination revealed that his eyes 
were clinically evaluated as normal; and that the notation 
regarding his eyes noted that his field of vision was normal, 
his distant vision was 20/20, and that he wore glasses in the 
year for reading.  In his contemporaneous medical history, 
the veteran marked the appropriate boxes to deny eye trouble 
and to acknowledge that he had worn glasses; and it was 
indicated that he wore glasses for reading.

Although eye disability was not "noted" on the veteran's 
entrance examination, the presumption of soundness is 
rebutted by clear and unmistakable evidence consisting of the 
appellant's own admission in July 1962 that tear production 
had been present since 1960.  See Doran v. Brown, 6 Vet. App. 
283, 286 (1994).   

Turning to the question of whether the preexisting tear 
production was aggravated by service, the Board notes that at 
the time of separation from service, trained military medical 
personal were of the opinion that his eyes were clinically 
evaluated as normal as denoted in the November 1962 exit 
examination.  And, as noted above, in his contemporaneous 
medical history, the veteran checked the appropriate box to 
deny eye trouble.  On both examinations, notation regarding 
the eyes only indicated that, at the time, he wore reading 
glasses for the past year.    

The Board also notes that it is significant that there is no 
evidence indicating that the veteran sought or received any 
treatment for eye disability immediately after his discharge 
or for many years afterward.  VA optometry treatment records 
show that it was not until July 2005 and April 2007 that the 
veteran was seen for and diagnosed with dry eye syndrome in 
both eyes.  

When the veteran was afforded a VA examination in May 2007 
for his eyes, it was noted that he had optometry visits since 
2000, and the veteran revealed that he had watering of the 
eyes for the past four years.  The VA examiner diagnosed 
epiphora, probable dry eye syndrome, and diagnosed glaucoma 
suspect by disc asymmetry.     

The Board notes that while there is nothing of record showing 
optometry visits since 2000, the Board notes as it has above 
that all known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  By letter received in October 2007, the veteran 
marked the appropriate box to indication that he had no 
additional evidence to submit or for the VA to obtain.  
Nevertheless, even assuming for the sake of argument that the 
veteran was first seen for dry eyes for the past four years 
from the time of the VA examination in 2007, this would date 
the onset of dry eyes in 2003, which is 40 years after 
service.  The Board notes that this lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).   

The Board also notes that an August 2007 addendum shows that 
based upon examination of the veteran's eyes and review of 
the veteran's claims file, the VA examiner stated that there 
was absolutely no relationship between the veterans's current 
epiphora and his service.  He explained that there was a 
history of about 4 years of epiphora and since his service 
was from 1961 to 1963, there was no relationship to service.  
The Board also notes that there is no medical opinion of 
record to the contrary.  The evidence is clear and convincing 
that that the veteran's preexisting eye disability did not 
increase in severity during service.  

The Board acknowledges the veteran's assertions that the 
currently diagnosed epiphora is due to service.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

Based on the record, the Board finds that the presumption of 
soundness has been rebutted.  Therefore, eye disability 
preexisted service.  Further, the evidence discussed above 
also compels a finding that there was no aggravation of the 
preexisting eye disability during service.  Additionally, the 
evidence is against a finding that the veteran has an eye 
disability that is casually related to his service.  
Accordingly, service connection for eye disability is not 
warranted.  


ORDER

Entitlement to an increased rating for GERD, currently 
evaluated as 10 percent disabling, is not warranted.  
Entitlement to service connection for eye disability is not 
warranted.  To this extent, the appeal is denied.

Entitlement to service connection for osteoarthritis of the 
lumbar spine is warranted.  To this extent, the appeal is 
granted.


REMAND

It is noted that there may be outstanding medical evidence 
regarding the veteran's claim for service connection for 
bilateral hearing loss.  A September 2007 VA Ear Nose and 
Throat (ENT) consultation reveals that right tympanometry was 
not performed because of cerumen impaction and given the 
findings, the validity of the audiogram was in question.  It 
was noted that a repeat audiogram would be accomplished and 
the veteran would be seen in follow-up after that study.  
However, the date of the repeat audiogram and follow-up 
appointment is unknown.  If the veteran underwent the repeat 
audiogram and follow-up appointment, it appears that the 
results have not been associated with the veteran's claims 
file.  
Additionally, the VA examiner made reference to an audiogram 
that was accomplished in September 2007; and the Board notes 
that this record is not in the veteran's claims file.
  
Accordingly, the RO should obtain the aforementioned VA 
medical records before the Board may proceed with appellate 
review and in order to fulfill the VA's duty to assist the 
veteran.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of VA clinical records 
from the Palo Alto, Texas VA Medical 
Center covering treatment for the 
veteran's hearing loss from September 
2007 to the present.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
service connection for bilateral hearing 
loss is warranted.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


